This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   HSBC BANK USA, NATIONAL ASSOCIATION
 3   AS TRUSTEE FOR WELLS FARGO ASSET
 4   SECURITIES CORPORATION, MORTGAGE
 5   PASS-THROUGH CERTIFICATES, SERIES 2007-7,

 6                  Plaintiff-Appellee,

 7 v.                                                                    No. A-1-CA-37044

 8 JAMA FONTAINE,

 9                  Defendant-Appellant,

10 and

11   WELLS FARGO BANK N.A.; THE OVERLOOK
12   AT HIGH DESERT; THE UNKNOWN SPOUSE
13   OF JAMA FONTAINE (if any); CASTLE STAWIARSKI,
14   LLC; JOHN COWGILL; DOUG SHULMAN;KENNETH
15   I. CHENAULT; JAMES DIMON; JOHN G. STUMPF;
16   DAVID W. NELMS; BRIAN T. MOYNIHAN; and
17   HIGH DESERT RESIDENTIAL OWNERS ASSOCIATION,

18                  Defendants.

19 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
20 Beatrice J. Brickhouse, District Judge

21 Snell & Wilmer L.L.P.
22 Jeanne Y. Sohn
23 Gregory J. Marshall
 1 Albuquerque, NM

 2 for Appellee


 3 N. Ana Garner
 4 Santa Fe, NM

 5 for Appellant

 6                             MEMORANDUM OPINION

 7 VANZI, Chief Judge.

 8   {1}   Jama Fontaine (Defendant) has appealed from the denial of a motion for post-

 9 judgment relief. We previously issued a notice of proposed summary disposition in

10 which we proposed to affirm. Defendant has filed a memorandum in opposition. After

11 due consideration, we remain unpersuaded. We therefore affirm.

12   {2}    To very briefly reiterate the pertinent procedural history, a decree of

13 foreclosure was entered in December 2012. [RP 771-78] In May 2017 Defendant

14 moved for relief from that judgment pursuant to Rule 1-060(B) NMRA. [RP 1389-94]

15 The district court denied the motion. [RP 1464-65] Defendant has appealed from that

16 ruling. [MIO 2] The scope of review on appeal is limited accordingly. See James v.

17 Brumlop, 1980-NMCA-043, ¶ 9, 94 N.M. 291, 609 P.2d 1247 (holding that a party

18 may appeal the denial of a Rule 1-060(B) motion, but the scope of appellate review

19 is limited to the correctness of the denial of the motion, and not to the correctness of

20 the underlying judgment).

                                              2
 1   {3}   Both in her Rule 1-060(B) motion and in her memorandum in opposition

 2 Defendant has argued that Plaintiff failed to establish its standing. [DS 5-6; MIO 2-9]

 3 However, as we observed in the notice of proposed summary disposition, [CN 3-4]

 4 the New Mexico Supreme Court has made clear that “a final judgment on . . . an

 5 action to enforce a promissory note [in a foreclosure case] is not voidable under Rule

 6 1-060(B) due to a lack of prudential standing.” Deutsche Bank Nat’l Tr. Co. v.

 7 Johnston, 2016-NMSC-013, ¶ 34, 369 P.3d 1046. This is conclusive.

 8   {4}   In her memorandum in opposition we understand Defendant to contend that the

 9 quoted language should not apply to this case because she challenged Plaintiff’s

10 standing in the course of the foreclosure proceedings and because her Rule 1-060(B)

11 motion should not be regarded as an impermissible “collateral attack” on the prior

12 judgment. [MIO 3] We remain unpersuaded.

13   {5}   The fact that Defendant challenged Plaintiff’s standing in the course of the

14 foreclosure proceedings does not alter our analysis. Although this would have been

15 relevant if Defendant had pursued a direct appeal from the final judgment in 2012, see

16 Rule 12-321(A) (governing preservation of issues for review), she did not do so.

17 Instead, she waited roughly four and one-half years before filing her Rule 1-060(B)

18 motion. As we previously observed, [CN 4] the quoted language in Johnston is clear,

19 and it is categorical: Rule 1-060(B) is not a viable avenue of attacking foreclosure

20 judgments for lack of prudential standing. We are not at liberty to disregard our

                                              3
 1 Supreme Court’s pronouncement. See generally Aguilera v. Palm Harbor Homes,

 2 Inc., 2002-NMSC-029, ¶ 6, 132 N.M. 715, 54 P.3d 993 (stating that this Court is

 3 bound by Supreme Court precedent).

 4   {6}   Plaintiff’s characterization of her Rule 1-060(B) motion as a “direct attack”

 5 [MIO 3] may be accurate, see Phoenix Funding, LLC v. Aurora Loan Services, LLC,

 6 2017-NMSC-010, ¶ 34, 390 P.3d 174, but it is similarly unavailing. Our Supreme

 7 Court’s decision in Phoenix Funding builds upon its prior decision in Johnston by

 8 further clarifying that foreclosure judgments are not subject to collateral attacks in

 9 subsequent actions where lack of standing is alleged. See Phoenix Funding, 2017-

10 NMSC-010, ¶ 21 (“[W]hen a district court enters a foreclosure judgment against a

11 defendant, that judgment cannot be collaterally attacked in a subsequent action as void

12 for the reason that the plaintiff in the prior matter lacked standing”). This does not

13 alter or diminish Johnston’s prohibition against the utilization of Rule 1-060(B)

14 motions to attack foreclosure decrees. As such, we perceive no principled basis for a

15 different result in this case.

16   {7}   Accordingly, for the reasons stated above and in the notice of proposed

17 summary disposition, we conclude that Defendant’s Rule 1-060(B) motion was

18 properly denied. We therefore affirm.

19   {8}   IT IS SO ORDERED.

20                                         __________________________________

                                              4
1                               LINDA M. VANZI, Chief Judge

2 WE CONCUR:



3 _________________________________
4 HENRY M. BOHNHOFF, Judge



5 _________________________________
6 JENNIFER L. ATTREP, Judge




                                  5